DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 11/12/2020 is entered and considered for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 15, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
claim 10, the claimed invention is drawn to an elastography imaging method which involves generating a shear wave from a push pulse.
The claim has been amended to now recite that the method further comprises administering a contrast agent in a body of a patient. This step is recited after the “receiving an input” step but before the “detecting a presence of the administered contrast agent” step, implying (but not necessarily requiring that) the steps could be performed in such order (i.e., the claim is broad enough to encompass an embodiment of the invention in which the steps are performed in the order they are recited in the claim).
It is noted however that the Specification as ordinarily filed does not teach that the invention elastography imaging method comprises such a step of administering a contrast agent in the body of a patient. On the contrary, it appears that administering the contrast agent is not part of the inventive elastography method. The extent of the discussion of contrast agent in the Specification appears to be in the context of describing a problem that the inventive elastography method seeks to solve. For example: If contrast harmonic imaging (which involves administering a contrast agent) is performed before elastography, there is a possibility that any remaining contrast agent may negatively react with the push pulse; i.e., microbubbles of the contrast agent may burst due to a resonance with the push pulse which would damage tissue in the patient’s body that are within the vicinity of the bursting microbubbles (see ¶ bridging pages 14-15 of the Specification). Therefore the ordinarily skilled artisan, reading the Specification, would not have understood administering the contrast agent to be part of 
Since the ordinarily skilled artisan would have not considered administering the contrast agent to be part of the disclosed elastography invention, the “administering the contrast agent” step as part of the claimed invention does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Otherwise, even ignoring the above discussing, the Specification does not provide support for the claimed combination as the Specification does not disclose an embodiment of the claimed invention includes administering a contrast agent while also permitting the push pulse to be transmitted. For example, considering the logical flow chart of Fig. 10, including the “administering a contrast agent” step as part of the invention as claimed would result in being redirected to the S109 branch of the flow chart due to the presence of the administered contrast agent. Therefore, it is unclear how the permitting the push pulse step (S105) would ever be performed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 6, 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Acker et al., US 6,508,774 B1 (hereinafter “Acker”) in view of Ueberle et al., US 4,819,621 (hereinafter “Ueberle”) and Fan et al., US 2010/0317971 A1 (hereinafter “Fan”).
Regarding claim 1, the claim recites, inter alia, “a strength of a reflected-wave signal of the shear wave measuring pulse or at least one pixel value of an image resulting from an imaging process performed by using the reflected-wave signal of the shear wave measuring pulse in a predetermined first depth range”. The logical scope of this recitation is being construed to mean the logical disjunction (logical “OR”) of two items where the first item is “a strength of a reflected-wave signal of the shear wave measuring pulse” and the second item is “at least one pixel value of an image resulting from an imaging process performed by using the reflected-wave signal of the shear wave measuring pulse in a predetermined first depth range”. In other words, the term “in a predetermined first depth range” is being construed as limiting the “at least one pixel” by describing the depth thereof (i.e., not limiting the strength of the reflected-wave signal).
Further, the term “shear wave measuring pulse” is being construed as an ultrasonic pulse capable of being used (i.e., echoes thereof are capable of being received and processed) to measure a shear wave (e.g., capable of being used to measure tissue displacement due to the shear wave propagating through the tissue) which would include any diagnostic wave capable of producing receivable echoes by reflecting off tissue. For example, pulses/ultrasound waves used for B-mode and Doppler would read on a shear wave measuring pulse (which is consistent with the Specification; see ¶ [0039] of the published application).
Acker teaches an ultrasound apparatus, comprising:
transmitting and receiving circuitry (collectively 44, 22, 24, 26, 30, 36, 38, 45, 46, etc., Fig. 1, col. 6, lines 1-45) configured to
transmit a first ultrasound wave (therapeutic ultrasound wave such as HIFU, col. 7, line 60 – col. 8, line 42), and
transmit/receive a second ultrasound wave that is transmitted/received with timing different from that of the first ultrasound wave and has a power different from that of the first ultrasound wave (see col. 13, ~lines 28-62; while for therapeutic ultrasound the channels are operated in drive mode continually, for monitoring ultrasound the channels alternate between transmit and receive, col. 13, ~lines 35-42; further, “When the channels are in the transmit mode, the associated transducers emit monitoring ultrasonic waves at the monitoring frequency. Typically these waves are substantially lower in power than the therapeutic ultrasonic waves.” col. 13, ~lines 42-46);
input circuitry (i.e., the input of the drive generator 44) configured to receive an input of a request indicating that the first ultrasound wave should be transmitted (drive unit 54 controls/actuates the drive generator 44 by sending a control signal to the drive generator 44 which would be understood to indicate whether to transmit the first ultrasound wave; the drive generator 44 receives at its input the aforementioned control signal; “the control unit actuates the drive signal generator 44 to generate therapeutic drive signals at a first frequency, in the drive frequency band and to generate monitoring signals in a detection frequency band outside of the drive frequency band” col. 13, ~lines 29-33)
possessing circuitry (collectively 48, 50, 54, etc., Fig. 1) configured to:
detect a presence of an administered contrast agent in a body of a patient by determining whether a strength of a reflected-wave signal of the second ultrasound wave, after the input circuitry has received the input of the request, is lower than a first threshold value indicating presence of the administered contrast agent, (“In the receive mode, these transducers receive ultrasonic waves including echoes of the therapeutic waves and echoes of the monitoring waves and accordingly the receive signals from these transducers will include components in the drive frequency band and in the detection band. The receive signals are amplified, digitized, phase shifted and summed as discussed above to provide a detected signal, which is sampled to capture that portion of the detected signal representing an echo of the monitoring waves. Filter and sampling unit 48 is set to set to [sic] selectively pass only signal components in the detection band and to suppress signal components in the drive band. The amplitude of the detected signal is compared to a threshold in a manner similar to that discussed above and the feedback indicating the presence of cavitation is issued by evaluation unit 50 if this amplitude exceeds the threshold.” col. 13, ~lines 46-62; cavitation bubbles read on an imaging contrast agent1 because they provide signal contrast/brightness in an ultrasound image by increasing the echogenicity which forms the basis of contrast/brightness in ultrasound imaging, col. 2, ~lines 20-31).

Acker does not teach permitting the first ultrasound wave to be transmitted, when the presence of the administered contrast agent is not detected, and blocking the first ultrasound wave from being transmitted, when the presence of the administered contrast agent is detected. In this sense, Acker can be considered to be a “base” device upon which the claimed device can be seen as an improvement.
which reads on imaging contrast agent as discussed above) but rather based on thresholding for detecting the presence of other issues such as an air bubble (B, Fig. 1) between the interface of the ultrasound probe and the surface of the skin or an interfering object (O, Fig. 1):
“In a further embodiment of the invention, an echo detection scheme similar to that used to detect obstacles is used to detect bubbles at an interface between the therapeutic apparatus and the patient's body. For example, where the therapeutic apparatus is applied to the surface of the skin or other exposed tissue, a bubble B can be present at the interface between the fluid filled bag 80 and the skin. Typically, a gel or other sound transmissive fluid is applied to the surface of the bag, to the surface of the skin or both to form a bubble-free interface between the bag and the skin. However, imperfections in this procedure can leave bubble B at the interface. Such bubbles are undesirable because they cause reflection of the therapeutic ultrasound and dissipation of substantial amounts of the ultrasound at the interface. This can lead to burning of the skin. Because such bubbles are disposed at the interface with the skin or other exposed tissue, they are located closer to the transducer array than the desired focal location F within the patient. Therefore, these bubbles will give rise to prominent echoes with a short return time. As discussed above with reference to the internal obstacle O, each transducer can be actuated first in the transmit mode and then in the receive mode to provide a detected signal representing echoes of signals from that transducer. That signal is examined and if an echo having an amplitude greater than a selected threshold and a return time shorter than a selected minimum is found, a feedback signal is generated and that transducer, or the entire array, is disabled by the control unit.” (col. 12, ~line 61 – col. 13, ~line 27)

In this sense, Acker can be considered to teach the technique of permitting and not permitting of the first ultrasound wave but based on another thresholding, wherein said another thresholding is based on the presence of an air bubble at the skin surface or an interfering object. 
i.e., therapeutic ultrasound) teaches an ultrasound diagnosis apparatus, comprising:
transmitting and receiving circuitry (collectively 5, 6, 1, 20 and 23) configured to
transmit a first ultrasound wave (“The high-power sonic transducer 1 which is intended to operate as a transmitter and receiver in this case, may be aligned in known manner and under observation with its focus, for example on a concretion 3 present in the kidney 2. The generator 5 is energised at a particular present repetition rate by means of a control stage 4, so that this generator may supply the transducer 1 with current pulses at that repetition rate for the purpose of generating sound pulses of high power, which are transmitted via a coupling means not shown in particular, such as water, on to and into the patient's body.” col. 3, line 66 – col. 4, line 8) and
transmit/receive a second ultrasound wave that is transmitted/received with timing different from that of the first ultrasound wave and has a power different from that of the first ultrasound wave (“during the exposure of the body to high sonic energy, or during brief intervals between separate exposures to sound, the target area is acted upon by an acoustic test signal” col. 1, lines 56-59; “When test pulses are to be generated for detection of cavitational actions, the test pulse generator 6 is activated by the control stage 4, whereas the generator 5 is deactivated, so that the transducer 1, now supplied with current pulses via the generator 6, transmits acoustic test pulses 7 into the target zone.” col. 4, lines 9-14); and
a processing circuitry (collectively, 4, 10, 11, 12, and 16) configured to:
detect a presence of an administered contrast agent in a body of a patient by determining whether a cavitation/gas bubble (which reads on a contrast agent) is present in the body of the patient by determining whether a polarity of a reflected-wave signal of the second ultrasound wave after the first ultrasound wave is transmitted (implied from “during the exposure of the body to high sonic energy, or during brief intervals between separate exposures to sound, the target area is acted upon by an acoustic test signal” col. 1, lines 56-59) is positive or negative such that polarity is negative when a cavitation/gas bubble is present in the body of the patient (“during the exposure of the body to high sonic energy, or during brief intervals between separate exposures to sound, the target area is acted upon by an acoustic test signal, a reception signal is formed from at least one reflection of the test signal said reception signal is checked by comparison to the test signal to discover whether a marked changed in impedance (referred to herein as an "impedance jump") is present causing a weak sonic reflection, and a control signal is generated upon detecting an impedance jump of this nature.” col. 1, lines 55-66; “use is thus made of the fact that a sound-absorbent reflector rotates the phase of a sonic signal incident from a less absorbent medium through 180.degree., so that positive pressure surges are reflected as negative pressure surges, and vice versa. It is thus possible to deduce from a change of polarity of the sonic signal, that the signal must have struck a sound-absorbent reflector and that an impedance jump will be present thereat, for example between tissue or fluid and gas.” col. 1, line 67 – col. 2, line 8; “Knowing the polarity of the test signal, it is now possible to detect without ambiguity by comparison of this polarity with the polarity of the reflected signal, whether an unattenuated reflection is present in view of identical polarities or whether an attenuated sound reflection is present in view of dissimilar polarities. Since reflectors which are sound-absorbent compared to water are not normally found in the body, excepting gases in the lungs or intestinal tract, the detection -of such attenuated reflections is a comparatively certain indication of the occurrence of cavitational actions and a motivation for generating the control signal which may be evaluated in a variety of ways, for example as a warning signal.” col. 2, lines 9-22; further, see col. 4, lines 9-44);
permit the first ultrasound wave to be transmitted, when determining that the cavitation/gas bubble (which reads on a contrast agent) is not present in the body of the patient, and block the first ultrasound wave from being transmitted, when determining that the cavitation/gas bubble (which reads on a contrast agent) is present in the body of the patient (“Alternately or complementarily, the comparator 16 may also transmit a control signal to the control circuit 4 which may then, for example, block the pulse generator 5 against continued operation or at least reduce its output power”, col. 4, lines 45-49; permitting the first ultrasound wave when the cavitation/gas bubble is not present is implicitly understood from not “block[ing] the pulse generator 5 against continued operation”; also, “If unattenuated echoes then occur again, it is ascertained that the focus of the sonic transducer will be situated on the concretion and that the sonic transducer may be placed in operation again to generate the high-power sonic pulses” col. 4, lines 63-67).

Applying such technique would result in the following improved system:
an ultrasound apparatus, comprising:
transmitting and receiving circuitry configured to
transmit a first ultrasound wave, and
transmit/receive a second ultrasound wave that is transmitted/received with timing different from that of the first ultrasound wave and has a power different from that of the first ultrasound wave;
input circuitry configured to receive an input of a request indicating that the first ultrasound wave should be transmitted; and
possessing circuitry configured to:
detect a presence of a contrast agent in a body of a patient by determining whether a strength of a reflected-wave signal of the second ultrasound wave, after the input circuitry has received the input of the request, is lower than a first threshold value indicating the presence of the administered contrast agent;
permit the first ultrasound wave to be transmitted, when the presence of the administered contrast agent is not detected; and
block the first ultrasound wave from being transmitted, when the presence of the administered contrast agent is not detected.
By applying the permitting/blocking technique of Acker to the base device of Acker as discussed above, this would predictably result in avoiding undesirable interactions between the first ultrasound wave and the cavitations/gas bubbles. (“the high powered sonic transmitter […] should be deactivated automatically at the first or repeated appearance of warning signals, or be operable under reduced power at least, to prevent tissue damage caused by intervening cavitational actions” col. 3, lines 43-48 of Ueberle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Acker by configuring the processor to permit the first ultrasound wave to be transmitted, when determining that the strength of the reflected wave signal of the second ultrasound wave is lower than the first threshold value (i.e., the threshold value used to detect the presence of the cavitation/contrast agent), and not permit the first ultrasound wave to be transmitted, when determining that the strength of the reflected wave signal of the second ultrasound wave is equal to or higher than the first threshold value (i.e., the threshold value used to detect the presence of the cavitation/contrast agent) because it would have merely involved applying a known technique (i.e., permit the first ultrasound wave to be transmitted, when determining that the strength of the reflected wave signal of the second ultrasound wave is lower than a threshold value, and not permitting the first ultrasound wave to be transmitting, when determining that the strength of the reflected wave signal of the second ultrasound wave is equal to or higher than the threshold value, as taught by Acker) to a known device (apparatus) ready for improvement (i.e., applying the Acker’s technique of permitting/not permitting of the first ultrasound wave based on thresholding to Acker’s thresholding for detecting the presence of imaging contrast agent) to yield predictable results (e.g., avoid undesirable interactions between the first ultrasound wave and the cavitations/gas bubbles). The ordinary skilled artisan would have been motivated to make this modification to in order to prevent tissue damage.
Acker modified in view of Ueberle does not teach or suggest that the first ultrasound wave is a push pulse to generate a shear wave for elastography. Regarding the limitation of the “shear wave measuring pulse”, the second ultrasound wave is capable of producing receivable echoes in tissue as discussed above and therefore reads on the “shear wave measuring pulse”. (Otherwise, even if the second ultrasound wave of Acker is not capable of being used to measure a shear wave, Fan teaches a shear wave measuring pulse discussed below.) In this sense, Acker modified in view of Ueberle as discussed above can be seen as a “base” device upon which the claimed invention is an improvement.
Fan in the same field of endeavor (i.e., therapeutic ultrasound) teaches a HIFU/therapeutic wave used as a push pulse to generate a shear wave (“In act 30, an excitation is transmitted from a high intensity focused ultrasound transducer. The excitation is acoustic energy. The acoustic energy is focused, resulting in a three-dimensional beam profile. The excitation is focused using a phased array and/or mechanical focus. […] The excitation is focused at a location for treatment, such as a tumor. […] The excitation is generated as therapy excitation. […] In act 32, displacement of the tissue is detected. The excitation causes displacement of the tissue. The displacement may be caused by a longitudinal wave. The displacement may alternatively or additionally be caused by a shear wave.” ¶ [0023]-[0025]; “The amount of displacement represents regions subjected to force from the excitation associated with HIFU.” ¶ [0032] “In act 40, high intensity focused ultrasound therapy waveforms are transmitted. High voltage waveforms are applied to the high intensity focused ultrasound transducer, which generates the HIFU therapy waveforms in the acoustic domain. The HIFU pulse is focused using a phased array and/or mechanical focus and provides the high intensity acoustic energy to tissue at a focal or beam location. […] The therapeutic ultrasound pulse treats the tissue by generating heat at the desired tissue location. The intensity also generates stress on the tissue. The pulse pushes the tissue towards and away from the transducer with negative and positive acoustic pressures. For a sufficiently long therapeutic pulse, a substantially constant strain on the tissue is created. The strain, ϵ, is a function of the tissue stiffness, E, the viscosity, η, and the stress from HIFU radiation force. The steady state stress during the therapeutic pulse is proportional to the ratio of average HIFU intensity, I, to the speed of sound in the tissue, c.” ¶ [0075]-[0076]; “The HIFU may be continuous or sporadic. Any treatment regimen may be used. During ongoing treatment or in between different fractions of the treatment, the imaging of act 36 may be performed. The therapy waveforms of act 40 are interleaved with the imaging of act 36. The imaging of act 36 is performed using the transmitting of act 30, the detection of act 32, the determination of act 34, and the calculation of act 35. The HIFU treatment ceases while the beam location is determined. Alternatively, the HIFU transmissions of act 40 are used as the excitation for detecting displacement in act 32.” ¶ [0079]; in other words, the ordinarily skilled artisan would have recognized Fan as teaching that the push pulse of act 30 and the HIFU/therapeutic pulse of act 40 are one and the same).
Fan further teaches a shear wave measuring pulse that is transmitted/received with timing different from that of the push pulse and has a power different from that of the push pulse (“In act 32, displacement of the tissue is detected. The excitation causes displacement of the tissue. The displacement may be caused by a longitudinal wave. The displacement may alternatively or additionally be caused by a shear wave. […] The displacement is detected with ultrasound scanning. […] To detect the displacement, ultrasound energy is transmitted to the tissue undergoing displacement and reflections of the energy are received. The transmission and reception are performed multiple times to determine change due to displacement. Any transmission and reception sequence may be used. […] Any now known or later developed displacement imaging may be used. For example, diagnostic pulses, such as having an intensity and duration below the regulated levels for diagnostic ultrasound, are transmitted. For example, pulses with 1-5 cycle durations are used with an intensity of less than 720 mW/cm2. Pulses with other intensities may be used, such as pulses with less than 1000 mW/cm2. The ultrasound transmission is focused at a region including the tissue to be treated.” ¶ [0025]-[0028]; compared to that of the HIFU/therapeutic/push pulse: “The therapeutic ultrasound pulse has a plurality of cycles at any desired frequency. In one embodiment, the therapeutic pulse lasts for a fraction of a second to seconds at an ultrasound frequency, such as 500 KHz-20 MHz. Any peak intensity may be provided, such as 100 or more watts per square centimeter, 500 or more watts per square centimeter, 1000-2000 watts per square centimeter, or about 1000 watts per square centimeter. Any now known or later developed therapeutic waveform with any intensity, frequency, and/or number of cycles may be used.” ¶ [0075]).
The technique of Fan is applicable to the base device because Fan is also concerned with therapeutic ultrasound. Applying the technique of Fan to the base device (i.e., modifying the first ultrasound wave to a be a push pulse to generate a shear wave for elastography and modifying the second ultrasound wave to be a shear wave measuring pulse) would result in the following improved system:
an ultrasound apparatus, comprising:
transmitting and receiving circuitry configured to
transmit a push pulse to generate a shear wave for elastography, and
transmit/receive a shear wave measuring pulse that is transmitted/received with timing different from that of the push pulse and has a power different from that of the push pulse;
input circuitry configured to receive an input of a request indicating that the push pulse should be transmitted; and
possessing circuitry configured to:
detect a presence of an administered contrast agent by determining whether a strength of a reflected-wave signal of the shear wave measuring pulse, after the input circuitry has received the input of the request, is 
permit the push pulse to be transmitted, when the presence of the administered contrast agent is not detected; and
block the push pulse from being transmitted, when the presence of the administered contrast agent is detected.

The aforementioned displacements, shear, elastography measurements may be used to measure a change in the tissue (“In act 44, a change in the tissue from high intensity focused ultrasound therapy is determined. For example, the change in the displacements is determined. […] The amount of displacement given a same or known but different stress may be determined. The amount or magnitude of displacement may be measured. Any measurement may be used, such as a median or mean of change in displacement for a region. Changes in shear, strain, elasticity, modulus, velocity, or other tissue characteristic may be measured. […] ” ¶ [0080]).
The change in tissue may be used to provide feedback control in order to minimize damage to healthy tissue and avoid ineffective treatment (“The change may be used for feedback control of dosing. In act 42, the application of HIFU in act 40 may be altered or ceased based on the change. The dosage of the high intensity focused ultrasound therapy is altered as a function of the change. To minimize damage to healthy tissue, the HIFU intensity or duration may be reduced where sufficient treatment has occurred. The change in tissue indicates sufficiency of treatment. To avoid ineffective treatment, the HIFU intensity or duration may be increased where insufficient treatment has occurred, as reflected by less than expected change. The focal position and/or steering angle used for HIFU may be changed based on the center line and/or point information. The change may position the center line at a more desirable location. The change may reduce or increase locations likely to be associated with cavitation or bubble generation.” ¶ [0082]).
Therefore, the ordinary skilled artisan would have recognized that modifying the first ultrasound wave to also be a push pulse to generate a shear wave for elastography and modifying the second ultrasound wave to be a shear wave measuring pulse would have predictably allowed for providing feedback control to the HIFU treatment such as to minimize damage to heathy tissue and avoid ineffective treatment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first ultrasound wave and second ultrasound wave in Acker modified by the teachings of Ueberle to be a push pulse to generate a shear wave for elastography and a shear wave measuring pulse respectively because it would have merely involved applying a known technique (i.e., the push pulse to generate a shear wave for elastography and a shear wave measuring pulse, as taught by Fan) to a known device ready for improvement (i.e., the first and second ultrasound waves respectively in the modified Acker apparatus) to yield predictable results (e.g., provide providing feedback control to the HIFU treatment). The ordinarily skilled artisan would have been motivated to make this modification in order to minimize damage to heathy tissue and avoid ineffective treatment.

Regarding claim 6, Acker modified in view of Ueberle and Fan teaches the invention of claim 1 but does not teach the processing circuity is further configured to i.e., the HIFU/therapeutic wave modified to also be a push pulse) is blocked in response to the processing circuitry blocking the first ultrasound wave from being transmitted. In this sense, Acker modified in view of the teachings of Ueberle and Fan as discussed above can be considered a “base” device upon which the claimed invention is an improvement.
Ueberle teaches output information (e.g., warning signal/control signal) indicating that transmission of the first ultrasound wave (i.e., the HIFU/therapeutic wave) is blocked in response to the processing circuitry blocking the first ultrasound wave from being transmitted (col. 3, lines 35-40; col. 4, lines 40-49).
This technique is applicable to the base device (i.e., the modified Acker invention) because Ueberle is also concerned with HIFU/therapeutic ultrasound. Applying the technique to the modified Acker invention would result in the following improved system:
The ultrasound diagnosis apparatus according to claim 1, wherein the processing circuitry is further configured to output information indicating that the transmission of the push pulse (i.e., the first ultrasound wave which is a HIFU/therapeutic wave modified to also be a push pulse) is blocked, in response to the processing circuitry blocking the push pulse from being transmitted.
The ordinarily skilled artisan would have recognized that applying this technique to the base device would predictably notify the user of the cavitation bubbles were detected and therefore transmission of the push pulse is blocked.
i.e., outputting information indicating that the transmission of the HIFU/therapeutic wave is blocked, in response to the processing circuitry blocking the HIFU/therapeutic wave from being transmitted, as taught by Ueberle) to a known device ready for improvement (i.e., not permitting the HIFU/therapeutic wave/push pulse in the modified Acker invention) to yield predictable results (e.g., notifying the user that cavitation bubbles were detected and therefore transmission of the push pulse is blocked). The ordinarily skilled artisan would have been motivated to make this modification in order to provide feedback for the HIFU treatment, for example, for the purposes of altering or updating a treatment regimen.

Regarding claim 8, Acker modified in view of Ueberle and Fan teaches the invention of claim 1 as discussed above. The modified processing circuitry is configured to cause the transmitting and receiving circuitry to transmit the second ultrasound wave as discussed above (col. 13, lines 29-33 of Acker). Further, as discussed above, the modified processing circuitry is configured to control the transmission of the first ultrasound wave in accordance with the strength of the reflected wave signal (i.e., shutting off the therapeutic ultrasound as discussed above regarding claim 1), which would be response to the input circuitry receiving the input of the request since the control unit 54 controls the drive generator 44 by sending a signal that is received at the i.e., the input of the driver generator 44 of Acker). As discussed above regarding claim 1, the first and second ultrasound waves are modified to be a push pulse and shear wave measuring pulse respectively.

Regarding claim 9, Acker modified in view of Ueberle and Fan teaches the invention of claim 1 as discussed above. Further, the modified Acker teaches the transmitting and receiving circuitry regularly transmits/receives a judgment purpose ultrasound wave that is not used in an imaging process as the second ultrasound wave (i.e., modified to be a shear wave measuring pulse as discussed above regarding claim 1; the second ultrasound wave may be considered a judgement purpose ultrasound wave because it is used to form a judgement of whether cavitations/contrast agent is present in the body as discussed above regarding claim 1; this wave is not used in an imaging process which is implied by “The processes used to provide the feedback signal in the foregoing embodiment do not require imaging. Accordingly, the apparatus need not incorporate the hardware and software elements required for ultrasonic imaging” col. 9, line 65 – col. 10, line 3 of Acker)  with timing that is different from that used in the imaging process (the recitation of the timing relative to the imaging process is considered a recitation of intended use --and therefore not given patentable weight beyond capability of the timing being different than that of ultrasound waves used in an imaging process-- because the claim does not require such imaging process; the modified invention of Acker could be used with an imaging process of different timing, or any other timing for that matter), and the modified processing circuitry is further configured to control whether the first ultrasound wave (i.e., modified to be a push pulse as discussed above regarding claim 1) should be transmitted or not, using the strength i.e., shutting off (not permitting) the HIFU/therapeutic wave/push pulse as discussed above regarding claim 1) which would be in response to the input circuitry receiving the input of the request since the control unit 54 controls the drive generator 44 by sending a signal that is received at the input circuitry (i.e., the input of the driver generator 44 in Acker).

Regarding claim 12, this claim is being construed as an intended use limitation (see §112(b) rejection above). The ordinarily skilled artisan would have recognized that the imaging contrast agent (cavitation bubbles which reads on an imaging contrast agent as discussed above regarding claim 1) is capable of being administrable to the body of the patient prior to receiving the request indicating that the push pulse should be transmitted or any other time for that matter. Further, the cavitation bubbles reads on microbubbles because the term cavitation refers to the creation of microbubbles2.

Regarding claim 17, Acker teaches “In the receive mode, these transducers receive ultrasonic waves including echoes of the therapeutic waves and echoes of the monitoring waves and accordingly the receive signals from these transducers will include components in the drive frequency band and in the detection band. The receive signals are amplified, digitized, phase shifted and summed as discussed above to provide a detected signal, which is sampled to capture that portion of the detected signal representing an echo of the monitoring waves. Filter and sampling unit 48 is set to set to [sic] selectively pass only signal components in the detection band and to suppress signal components in the drive band. The amplitude of the detected signal is compared to a threshold in a manner similar to that discussed above and the feedback indicating the presence of cavitation is issued by evaluation unit 50 if this amplitude exceeds the threshold.” (col. 13, ~lines 46-62).
In this sense, the ordinarily skilled artisan would have understood that the strength of the signal would not exceeded the first threshold value if the imaging contrast agent (cavitation bubbles) was not present in the body of the patient because if it did, it would defeat the whole purpose of the threshold which is to detect the presence of the imaging contrast agent (cavitation bubbles) in the body of the patient.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Acker in view of Ueberle and Fan as applied to claim 1 above, and further in view of Adams, US 2011/0046484 A1 (hereinafter “Adams”).
Regarding claim 2, Acker modified in view of Ueberle and Fan teaches the invention of claim 1 but does not teach that the processing circuitry is configured to permit the first ultrasound wave (i.e., the HIFU/therapeutic wave modified to also be a push pulse as discussed above regarding claim 1) to be transmitted, if the strength of the reflected-wave signal in a predetermined second depth range is equal to or higher than a second threshold value, and not permit the first ultrasound wave to be transmitted, if the strength of the reflected-wave signal in the predetermined first depth range is lower than the second threshold value; let alone that the second threshold is set to a value that cannot be exceeded if an ultrasound probe is positioned away from 
Adams teaches a scheme where the connection between the transducer and the beamformer are controlled on the basis of the strength of a reflected wave signal in a predetermined depth range compared to a threshold value set to discriminate whether the transducer are adequately engaging the patient or otherwise inadequately engaging the patient. (¶ [0035]) As such, it is understood that the strength of the signal cannot exceed the threshold if the ultrasound probe is positioned away from the patient because there would not be adequate acoustic coupling to the patient and therefore not adequately engaging. "Permit[ting]" and “not permit[ting]” is inferred by virtue of the controlled coupling/decoupling of the transducer from the beamformer because the transducer can transmit ultrasound waves if it is connected to the beamformer and the transducer cannot transmit ultrasound wave is disconnected from the beamformer. 
The ordinarily skilled artisan would have recognized that by only permitting transmission of ultrasound waves when ultrasound probe is not positioned away from the patient (i.e., not permitting transmission when the ultrasound probe is positioned away patient), operation of the transducer while not mechanically/acoustically loaded against the patient can be avoided. Operation of the transducer while not mechanically/acoustically loaded against the patient (e.g., merely air loaded) can result in damage is operated for too long a period of time due to internal reflections. This technique is applicable to the push pulse of the modified Acker apparatus because the push pulse is also an ultrasound wave subject to the same problems discussed above 
It would have been obvious to one having ordinary skill in the art before the effective filing date to configure to the processing circuitry to permit the push pulse to be transmitted, if the strength of the reflected-wave signal in a predetermined second depth range is equal to or higher than a second threshold value (set to a value that cannot be exceeded if an ultrasound probe is positioned away from the patient); and not permit the push pulse be transmitted, if the strength of the reflected-wave signal in the predetermined first depth range is lower than the second threshold value because it would have merely involved applying a known technique (i.e., the permitting/not permitting of transmission of ultrasound on the basis of thresholding in Adams) to a known device ready for improvement (i.e., the first ultrasound wave (i.e., push pulse) of  the modified Acker apparatus) to yield predictable results (e.g., transmission of the push pulse while the ultrasound probe/transducer not mechanically/acoustically loaded against the patient can be avoided). The ordinary skilled artisan would have been motivated to make this modification in order to also avoid damage to the transducer which may otherwise occur if the transducer transmits ultrasound wave (e.g., the push pulse) while not acoustically loaded to the patient.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Acker in view of Ueberle and Fan as applied to claim 1 above, and further in view of Colleran et al., US 5,324,422 (hereinafter “Colleran”).
claim 7, Acker modified in view of Ueberle and Fan teaches the invention of claim 1, but does not teach the processing circuitry is configured to cause a predetermined display to display a screen used for selecting whether the first ultrasound wave (i.e., the HIFU/therapeutic wave modified to also be a push pulse as discussed above regarding claim 1) should be transmitted or not, in response to the processing circuitry not permitting the first ultrasound wave to be transmitted.
Colleran in a related field (i.e., a medical therapy) teaches causing a predetermined display to display a screen (alarm menu, Fig. 30) used for selecting whether a therapy operation should be continued (1 or 2) or not (3), in response to not permitting the therapy operation (suspend operation, Fig. 30). Colleran can be considered analogous art because Colleran is pertinent to problems solved by the inventor (i.e., how to deal with a suspension of a therapy operation). Colleran solves this problem by presenting a menu to a user to allow the user to select whether to continue or not. By applying this to the modified Acker’s therapy operation (i.e., the transmission of the first ultrasound wave which is a HIFU/therapeutic wave modified to also be a push pulse) this would advantageously allow the user to have greater control of administration of the ultrasound therapy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the processing circuitry of the modified Acker apparatus to cause a predetermined display to display a screen used for selecting whether the first ultrasound wave (i.e., the HIFU/therapeutic wave/push pulse) should be transmitted or not, in response to the processing circuitry not permitting the first ultrasound wave to be transmitted because this would have merely involved cause a predetermined display to display a screen used for selecting whether a therapy operation should be transmitted or not, in response to not permitting the therapy operation, as taught by Colleran) to a known device ready for improvement (i.e., how to respond to the not permitting the therapy operation of the modified Acker –i.e., not permitting the transmission of the the HIFU/therapeutic wave/push pulse) to yield predictable results (advantageously allow the user to have greater control of administration of the ultrasound therapy). The ordinarily skilled artisan would have been motivated to make this modification in order to advantageously allow the user to have greater control of administration of the ultrasound therapy (e.g., the opportunity to manually bypass/ignore, or correct certain issues instead of simply shutting down therapy).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Notwithstanding the fact that use of contrast agents to estimate a tumor site is known (see previously cited Pallwein reference) it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine with the modified Acker invention as discussed above due to the negative interactions between the contrast agent and the push pulse as discussed above.
For the same reason, claim 10 would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the administering the contrast agent combined with the elastography method would result in negative interactions of the contrast agent with the push pulse.

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive.
Applicants arguments regarding claim 1 attempt to piggy back off the arguments of claim 10 but are not found to be persuasive because claim 1 is an apparatus, not a method.
With regards to the limitations of “processing circuitry configured to detect a presence of an administered contrast agent”, it is noted that the recitation of an administered contrast agent does not actually require the active step of administering a contrast agent. Further, a reference need not mention a contrast agent, let alone administering thereof to teach a processing circuitry configured to detect a presence of an administered contrast agent. The same processing circuitry configuration that is used to detect an air bubble/cavitation bubble (as discussed above with regards to Acker and Ueberle) may also be used to detect a presence of an administered contrast agent because the contrast agent in the context of ultrasound are also made of air bubbles. It is further noted that the claim does not further define what “detect” means. For example, the claim does not recite that the processing circuitry is configured to differentiate between a contrast agent that is specifically and deliberately manufactured to be a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Imaging contrast agent, absent any special definition, is being construed to mean any substance that exhibits or alters signal contrast/brightness in an image. Since the physics principles that govern signal/image generation is imaging modality specific, material properties of substances that contribute to exhibiting or altering signal contrast/brightness in an image are accordingly also imaging modality specific. For example, in the case of X-ray imaging modalities such as CT imaging, radiopaque materials (e.g., iodine) are imaging contrast agents because they absorb X-rays. Radiopaque substances therefore alter the signal contrast/brightness in areas of an X-ray image in which it accumulates (i.e., shows up brighter in the image than without it); in the case of MRI imaging modalities, paramagnetic substances (e.g., gadolinium) are imaging contrast agents because they affect the relaxation times (e.g., T1, T2, etc.) of spins. Paramagnetic substances therefore alter the signal contrast/brightness in areas of the MRI image in which it accumulates (i.e., shows up brighter or darker in the image than without it, depending on the particular substance and pulse sequence used); in the case of ultrasound imaging modalities, echogenic substances (e.g., bubbles) are imaging contrast agents because they scatter/reflect ultrasound waves (i.e., generate echoes). Echogenic substances therefore alter signal contrast/brightness in areas of an ultrasound image in which it accumulates (i.e., show ups brighter in the image than without it). Since cavitation bubbles increase the echogenicity of tissue (col. 2, ~lines 20-31 of Acker), cavitation bubbles are considered to be an imaging contrast agent for the purposes of ultrasound imaging.
        2 Wrede et al., “Controlled positioning of microbubbles and induced cavitation using a dual-frequency transducer and microfiber adhesion techniques” Ultrasonics Sonochemistry, Vol. 43, May 2018, pages 114-119; (“Cavitation refers to the spontaneous growth and collapse of MBs in low pressure regions”, 1. Introduction; “microbubbles (MBs)”, Abstract)